Case 1:20-cv-00445-RJL Document 12-2 Filed 03/16/20 Page 1 of 2




          EXHIBIT B
         Case 1:20-cv-00445-RJL Document 12-2 Filed 03/16/20 Page 2 of 2




                                          CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs’

Motion for Partial Summary Judgment on Count I, declare that the February 5 Rule is unlawful

because it was “without observance of procedure required by law,” and vacate the February 5

Rule.

Dated: March 13, 2020                          Respectfully submitted,

                                               ARNOLD & PORTER
                                                 KAYE SCHOLER LLP

                                               /s/ Elisabeth S. Theodore
                                               Elisabeth S. Theodore (D.C. Bar No. 1021029)
                                               R. Stanton Jones (D.C. Bar No. 987088)
                                               Andrew T. Tutt (D.C. Bar No. 1026916)
                                               Stephen K. Wirth (D.C. Bar No. 1034038)
                                               Graham W. White (D.C. Bar No. 888273658)
                                               Janine M. Lopez* (pro hac vice)
                                               ARNOLD & PORTER
                                                   KAYE SCHOLER LLP
                                               601 Massachusetts Ave., NW
                                               Washington, DC 20001
                                               (202) 942-5000
                                               (202) 942-5999 (fax)
                                               elisabeth.theodore@arnoldporter.com
                                               stanton.jones@arnoldporter.com
                                               andrew.tutt@arnoldporter.com
                                               stephen.wirth@arnoldporter.com
                                               graham.white@arnoldporter.com
                                               janine.lopez@arnoldporter.com

                                               Counsel for Plaintiffs

                                               *Admitted to practice only in Massachusetts;
                                               practicing law in the District of Columbia during
                                               the pendency of her application for admission to the
                                               D.C. Bar and under the supervision of lawyers of
                                               the firm who are members in good standing of the
                                               D.C. Bar




                                                 13
